Citation Nr: 1340021	
Decision Date: 12/04/13    Archive Date: 12/18/13

DOCKET NO.  08-21 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from January 1969 to January 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  The Veteran died in January 2009.  The appellants are his three minor children, S.D., C.D., and L.D.  Their mother, T.H., who was divorced from the Veteran at the time of his death, has brought the current claim on their behalf.

The claim of service connection for the cause of the Veteran's death was originally denied in a July 2009 rating decision.  That decision was not appealed and no new evidence was submitted within a year.  Therefore, it became final.  See 38 C.F.R. § 3.156 (2013).  The Veteran served in Vietnam during the Vietnam Era and is therefore presumed to have been exposed to herbicide agents during service.  See 38 C.F.R. § 3.307(a)(6)(iii) (2013).  Subsequent to the July 2009 rating decision, chronic B-cell leukemias were added to the diseases for which there is presumption of service connection based on exposure to herbicide agents.  The Veteran's death certificate lists the immediate cause of death as refractory acute myeloid leukemia.  Due to the change in law, the Board will consider the claim of service connection for the cause of death on a de novo basis.

The appellant testified in August 2013 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO; a transcript is of record.


FINDINGS OF FACT

1.  The Veteran died on January [redacted], 2009.

2.  The cause of the Veteran's death, as shown on the death certificate, was refractory acute myeloid leukemia.

3.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, tinnitus, and tinea pedis, left foot.

4.  Refractory acute myeloid leukemia did not manifest during service or within one year of separation from service, and is not shown to be causally related to service or proximately due to or the result of a service-connected disease or injury, including due to herbicide exposure.

5.  The preponderance of the evidence shows that a disability of service origin, to include the Veteran's service-connected posttraumatic stress disorder, tinnitus, and tinea pedis, left foot, did not cause or hasten his death, or contribute substantially or materially to result in his death.


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.312 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

Certain additional notice requirements attach in the context of a claim for Dependency Indemnity and Compensation (DIC) benefits based on service connection for the cause of death.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Generally, section 5103(a) notice for a DIC case must include: (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The content of the section 5103(a) notice letter will depend upon the information provided in the claimant's application. 

Written notice was not provided in conjunction with the current claim.  However, written notice was provided in May 2009 in conjunction with the prior claim for service connection for the cause of death that fulfills the provisions of 38 U.S.C.A. § 5103(a) and Hupp, supra.  Furthermore, T.H. demonstrated awareness with the provisions of 38 U.S.C.A. § 5103(a) at the August 2013 hearing.  Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied.

With respect to the duty to assist in this case, the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records have been obtained and associated with the claims file.

The appellant has been afforded a hearing before a VLJ in which T.H. presented oral argument in support of the claim.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2010) requires that the VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  

Here, during the hearing, the VLJ noted that basis of the prior determination and noted the elements of the claim that were lacking to substantiate the claim.  In addition, the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Moreover, neither T.H. nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2) nor has identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claim and the appellant, through her testimony, demonstrated that she had actual knowledge of this.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.  

II.  Service Connection for Cause of Death

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either the principal cause or a contributory cause of death.  See 38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2013).  For a service-connected disability to be the principal (primary) cause of death it must singly or with some other condition be the immediate or underlying cause or be etiologically related.  Id.  For a service-connected disability to constitute a contributory cause it must contribute substantially or materially; it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection. 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312; see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Where a veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and leukemia becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

Additionally, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), shall be service-connected if the requirements of 
38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. 
§ 3.307(d) are also satisfied.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e). Absent affirmative evidence to the contrary, there is a presumption of exposure 
to herbicides (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  38 U.S.C.A. § 1116(f) and 38 C.F.R. § 3.307(a)(6)(iii).  Thus, a presumption of service connection arises for a veteran who is presumed exposed to Agent Orange and develops one of the identified conditions.

The Veteran's death certificate shows that he died in January 2009 and that the immediate cause of death was refractory acute myeloid leukemia.  At the time of the Veteran's death, service connection was in effect for posttraumatic stress disorder, tinnitus, and tinea pedis, left foot.  Since the Veteran was not service connected for acute myeloid leukemia during his lifetime, the evidence would need to show that the Veteran should have been service connected during his lifetime for that disability for the appellant to prevail in the claim.

The evidence does not show, and the appellant does not contend that the Veteran's leukemia manifested itself during service, or within one year of his discharge from service.  

The Veteran's private treatment records show that he was diagnosed with acute myeloid leukemia in July 2007.  The appellant contends that the Veteran's January 2009 death due to refractory acute myeloid leukemia was caused by exposure to herbicide agents and benzene during service, including while in Vietnam.  The Veteran's service personnel records show that he served in the Republic of Vietnam from August 1969 to August 1970.  Therefore, the Board finds that the Veteran served in Vietnam during the Vietnam era and, he is, therefore, presumed to have been exposed to herbicides during service.  See 38 C.F.R. § 3.307(a)(6)(iii).

As noted above, service connection is warranted for all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia) that develop post-service in a veteran who is presumed exposed to herbicides during service.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  
The Veteran's treatment records show that his diagnosis was consistently listed as acute myeloid leukemia, and the diagnosis was made based on a bone marrow biopsy.  There is no competent evidence of record indicating that he had a chronic B-cell leukemia, including hairy-cell leukemia and chronic lymphocytic leukemia. 

Since the competent evidence indicates that the Veteran's acute myeloid leukemia is not a chronic B-cell leukemia, the Board finds that service connection is not warranted for this disability on a presumptive basis due to herbicide exposure.  While the appellant argues to the contrary, matters concerning the classification and types of leukemia are not within the province of a layperson and she is not shown to have the appropriate training and expertise to render an opinion on this medical matter.  See Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  

In addition to the presumption of service connection under 38 C.F.R. §§ 3.307 and 3.309, service connection for a disability claimed as due to herbicide exposure may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Combee v. Brown, 34 F.3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113(b), 1116, and 38 C.F.R. § 3.303.  
Here, the record contains no indication that there is any relationship between Veteran's acute myeloid leukemia and his military service, to include his presumed herbicide exposure therein.  As discussed above, the service treatment records do not show any complaints, treatment or diagnoses related to leukemia, and there are no competent opinions of record indicating that there is any relationship between the Veteran's military service, to include herbicide exposure, and his acute myeloid leukemia.  Furthermore, the Veteran's diagnosis of acute myeloid leukemia was over 36 years after his active military service, and there is no indication from the treatment records that it is related to military service, including exposure to herbicides.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (to the effect that service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service).  There is also no indication from the record that acute myeloid leukemia was present within a year of the Veteran's January 1971 discharge from service.  Therefore, service connection is not available on a presumptive basis based on being present within a year of service.  See 38 C.F.R. §§ 3.307, 3.309.

The appellant has submitted Board decisions in the cases of other veterans in which service connection was granted for acute myeloid leukemia based on in-service exposure to herbicides.  However, those decisions were based on specific medical evidence that is not of record in the present case.  Therefore, they are not of probative value.

Although the Board is sympathetic to the appellant's claim, the preponderance of the competent and probative evidence is against a grant of service connection for the cause of the Veteran's death. 




ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


